Citation Nr: 0822097	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for PTSD.  The 
claims file subsequently was transferred to the RO in Reno, 
Nevada.  In January 2004, the veteran testified before a 
Veterans Law Judge at a Board hearing at the RO (in Las 
Vegas, Nevada).  The Board remanded the case for additional 
development in December 2005.  The Veterans Law Judge who 
conducted the hearing subsequently retired and the veteran 
was given an opportunity to be rescheduled for another 
hearing.


FINDING OF FACT

On June 6, 2008, the Board was notified by a close friend of 
the veteran that he had died in April 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


